DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on May 17, 2022 has been entered.  Claim 1-9, 11-12, 15 and 17-20 are amended.  Claim 10 is canceled.  Claim 1-9 and 11-20 are pending in the application.  Applicant's timely filed terminal disclaimer has overcome the double patenting rejection(s) of claims 1-20 previously set forth in the Non-Final Office Action mailed on February 18, 2022.

Allowable Subject Matter

Claim 1-9 and 11-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Walker (PG PUB US2011/0153571) teaches a system for analyzing client file systems in accordance with the present disclosure comprises a backup repository storing backup data of file systems of client computers remote from the backup repository. The system further comprises a backup server that analyzes the file systems of the client computers using the backup data at the backup repository and reports a problem detected in a file system of a client computer to a user of the client computer [Walker, Abstract].
Coronado (PG PUB US2015/0286437) teaches a method, a system, and a computer program product in which a secondary storage controller copies a file stored in a primary storage controller. The secondary storage controller performs an anti-virus scan on the copied file. A result of the anti-virus scan is transmitted to the primary storage controller [Coronado, Abstract].
Muthyala (PG PUB US2015/0269032) teaches technology for backing up data to and recovering data from a destination storage system that stores data in a format different form that of a primary storage system (“the technology”). A replication stream having the data of multiple files, metadata of the files, and reference maps including a mapping of the corresponding file to a portion of the data of the corresponding file is generated at the primary storage system. The replication stream is sent to a parser to map or convert the data, the files, and the reference maps to multiple storage objects in a format the destination storage system is configured to store. Various types of storage objects are generated, including a first type of the storage objects having the data, a second type of storage objects storing the reference maps, and a third type of the storage objects storing metadata of the files [Muthyala, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of primary data stored in a primary data source, wherein the aspect defines a subset of the secondary data to be transmitted to a target;
identifying an indication of the target to receive data associated with the identified aspect of the secondary data;
receiving, from the primary data source, a snapshot of the primary data stored in the primary data source for updating the backup of the primary data as the secondary data;
identifying, in response to receiving the snapshot, a data difference between data of the snapshot and the backup of the secondary data stored in the storage device; and
transmitting data of the data difference and associated with the aspect of the secondary data to the target.” as set forth in independent claim 1 and similar language in independent claim 18 and 20;
Dependent claim 2-9, 11-17 and 19 further limit allowed independent claim 1 and 18 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441